NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30180

                Plaintiff-Appellee,             D.C. No. 3:17-cr-05213-RBL-1

 v.
                                                MEMORANDUM*
AARON DALE CARVER,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Aaron Dale Carver appeals from the district court’s judgment and challenges

the 10-month sentence imposed upon revocation of his supervised release. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Carver contends that the district court procedurally erred by failing to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
calculate the Guidelines range before imposing the sentence. The district court did

not plainly err. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th

Cir. 2010). The record reflects that the court was aware of the undisputed

Guidelines range, which was contained in the probation officer’s memorandum and

discussed during the revocation hearing, and used that range as the benchmark

from which it varied downward. To the extent Carver argues that the Guidelines

range was incorrectly calculated, he cannot show plain error. The initial petition to

revoke alleged a single violation of supervised release in connection with Carver’s

violations of state law, including his making of felonious threats to kill. Those

threats were discussed during the revocation hearing, and Carver effectively

admitted to making them. This record supports the probation officer’s

recommendation that Carver’s conduct constituted a Grade B violation, and Carver

has not shown a reasonable probability that he would have received a lower

sentence had the court made express findings as to the grade of the violation and

the resulting Guidelines range. See U.S.S.G. § 7B1.1(a)(2) & cmt. n.1; United

States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      AFFIRMED.




                                          2                                    19-30180